Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 received on 3/5/2020 have been examined, of which claim 1 is independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
  
 Claim 1 recites the limitation “an algorithmically related first signal”, which is unclear. It is unclear if it contains information related to the first signal or it is signal obtained using related algorithmic related processing on received first signal.

Furthermore, the last limitation recites time dispersed at least two of the first signal or the algorithmically related first signals. It is unclear if these two signals are retransmitted signals by two or more nodes or the original signal sent by initiating node. 
Claims 2-15 are rejected at least for same reasons based on dependency.  
 
Further, the dependent claims are rejected based on additional clarity issues as below: 
Claim 3: the term dithering is referred in specification para 55 as staggered. It is unclear if the dithering or staggering of retransmission is same or different than the signals being time-dispersed as in claim 1. 
Claim 5: the preamble indicates that at least one of the steps is comprised in the method. The claim includes recovering data limitation, recovering the data further comprising steps limitation, and another recovering the data further comprising steps limitation. It is unclear if these three limitations are optional. For the purpose of examination, the examiner assumes the three limitations are optional, and at least one of the three is including in method. 
Claim 6: the term “the combination of the received first signal or algorithmically related first signal” is unclear. The term “combination” is preceded by two or arithmetically related first signal – represents alternative and not a combination. 
Claim 7: the limitation of “objection to scheduled increase in dither” or “request a reduction in dither” is unclear what is being dither or staggered. 
Claim 11: the meets and bounds of the terms “indication of margin”, “sufficient link margin” and “global power” are unclear. 
Claim 12: the term “different frequency” is unclear whether the frequency is different than the frequency used on the first subslot or different than another frequency.  
Claim 15: it is unclear if “a primary transmitter” is same or different than the “initiating node” as recited in claim 1. If different, it is unclear if the first signal of initial TDMA is same/related to the first signal transmitted on first subslot. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7 and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Khalife et al. (US 2016/0366634) in view of McGibney (US 6594273) 

 Regarding claim 1, Khalife teaches a method of routing first signals in a telecommunication network (method in group of nodes of ad hoc network, the source having useful data to be retransmitted towards a final addressee, abstract, fig 1-3), wherein the telecommunications network comprises a plurality of nodes (ad-hoc network 1 with nodes 10-24, fig 1), wherein the telecommunications network uses time-division multiple access (TDMA) frames (network 1 is TDMA network, para 40), each TDMA frame being divided into a series of time slots (fig 2: frames divided into slots s1-s4, para 57-59), and each time slot being divided into subslots (as shown in fig 2, S1 and S3 are divided into two subslots, s2 and s4 have the subslot of same size as the slot), the method comprising the steps of: 
transmitting a first signal from an initiating node in a first subslot (para 95: in step 320, the source node 10 transmits, in the slot S2, a source communication message towards each of the relay nodes of the set of relay nodes); and 
receiving the first signal at other nodes in the network in the first subslot ( Para 94-96: the set of relay nodes includes the first and second relay nodes 11 and 12; in step 320, the source node 10 transmits, in the slot S2, a source communication message towards each of the relay nodes of the set of relay nodes; in step 330, each of the relay nodes, 11 and 12, having received the source communication message from the source node 10, transmits, in the slot S3; thus, the message sent from source 10 in slot s2 is received by the relays 11 and 12); and 
retransmitting the first signal or an algorithmically related first signal in a second subslot subsequent to the first subslot (para 96: in step 330, each of the , wherein an improvement comprises the step of preparing a retransmission of at least one of the first signal or the algorithmically related first signal by two or more nodes via a controller (Para 96: in step 330, each of the relay nodes, 11 and 12, having received the source communication message from the source node 10, transmits, in the slot S3, a relay communication message to the addressee node 13;  the relay communication message incorporates a header portion for example including a specific Walsh sequence of the transmitting relay node, 11 or 12, as well as a useful payload portion with the useful datum to be transmitted; the relay node does not consult its routing table given that the source node imposes, in the source communication message, the addressee node, the relaying of the useful datum is therefore essentially carried out at the MAC level of the relay node; in step 340, the addressee node 13 receives relay communication messages in the time slot S3), wherein at least two of the first signals or the algorithmically related first signals are time-dispersed (as described in steps 320-330 of fig 3, para 94-96, the source communication message from the source 10 is sent in S2 and relayed messages from relays 11 and 12 are sent in S3, which are time dispersed).

Khalife teaches the routing system in ad-hoc network, including source, multiple relays and destination nodes (fig 1). In fig.3, the algorithm 300 describes the transmission of the message from source to two relays and simultaneous 

Further, McGibney teaches the telecommunications network uses time-division multiple access (TDMA) frames (the network time is divided into a continuous series of frames, each frame with a structure as shown in fig 2, col 4 lines 25-35), each TDMA frame being divided into a series of time slots (fig 2 shows that each frame is further divided in slots), and each time slot being divided into subslots (col 4, lines 25-35: to accommodate routing, each data slot is further divided into sub-slots; the transceiver module 14 transmits its signal during the first sub-slot and the router modules 10 in the remaining active terminals use the following sub-slots to route the signal through the network to its destination). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife with ad-hoc network routing within TDMA subslots as taught by McGibney for the benefit of autonomously establishing the critical functions of the network including routing and synchronization by terminals as taught by McGibney in abstract.

 Regarding claim 2, Khalife further teaches wherein one or more nodes are further configured to repeat the receiving and retransmitting of the first signal or the algorithmically related first signal by other nodes in subsequent subslots (para 97: the addressee node 13 receives relay messages in the time slot s3 and normally retransmits the useful datum towards the relay node along the routing path towards the final addressee node 15; further para 98-102 describes the phase adjustment for relay 12 in S4 and relaying communication messages in s3 of the following frame).

 Regarding claim 3, Khalife further teaches wherein one or more nodes are further configured to control multipath spreading by dithering retransmission delay (para 100-103: in step 370, the relay node 12, having received an adjustment message in the adjustment slot S4, adjusts the phase of its transceiver module for canceling out the phase shift Δφ indicated by the addressee node 13; this adjustment is carried out at the beginning of the slot S3 of the following frame), wherein a node determines multipath spreading through at least one of self-assessment by the node or reception of control data from another node (para 100: in step 360, the addressee node 13 transmits, in the time slot S4, an adjustment message to each of the slave nodes of the set of relay nodes used for forming the bundle, this adjustment message including the computed phase shift Δφ for this slave node (relay 12)).

Regarding claim 4, Khalife fails to teach, but McGibney further teaches wherein a first signal of at least one subslot is combined with a replica or an algorithmically related first signal of at least one other subslot to increase a probability of reception (col 7 line 60-65: the receiver records the signal from two or more sub-slots, each of which takes a different path through the network, and combines the individual signals to produce one stronger signal). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife with ad-hoc network routing within TDMA subslots as taught by McGibney for the benefit of increasing receiver performance using path diversity as taught by McGibney in col 7 lines 60-65.

 Regarding claim 7, Khalife teaches wherein the telecommunication network further comprises a feedback protocol (the ad-hoc network of fig 1 includes feedback from addressee 13 to relay 12 to adjust phase and frequency in slot s4, para 99-101), wherein the feedback protocol further comprises at least one of: a designation of a slot to at least one of objection to a scheduled increase in dither or request a reduction in dither (para 100: in step 360, the addressee node 13 transmits, in the time slot S4, an adjustment message to each of the slave nodes of the set of relay nodes used for forming the bundle, this adjustment message including the computed phase shift Δφ for this slave node – relay 12; dither term is interpreted as variation or change, where the phase and frequency drift correction in the relay node 12 based on feedback provided by addressee node 13 in slot s4).

Regarding claim 15, Khalife further teaches wherein an initial TDMA frame starts asynchronously on a transmission of a first signal by a primary transmitter (as described in para 95-104, the message is sent from source to the bundle of relays in S2 and to the addressee in s3, where the addressee s3 determines phase shift for the slave relay node 12 and sends the adjustment back to relay 12 in s4; the adjustment by relay 12 is carried out in s3 of following frame; thus, the beginning frame starts sending signal asynchronously at relay 12 and the following frame includes the phase shift adjustment by relay 12).


Claims 5-6 and 8 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Khalife et al. (US 2016/0366634) in view of McGibney (US 6594273) in further view of Stevens (US 7924761) 

 Regarding claim 5, Khalife in view of McGibney teaches the limitations of the parent claim. 

Khalife in view of McGibney fail to teach, but Stevens teaches the step of operating a coding scheme wherein the first signal or the algorithmically related first signal further comprises a forward error correction code with a rate less than or equal to one (fig 4c-4e as described in col 11, line 45 -col 12 line 65, the source retransmits with parity information and receiver/ relay node decodes the message , further comprising at least one of the steps of: 
recovering the data from the first signal or the algorithmically related first signal (the receiver or relay recovers the original message in step 378, and decode the source message from the received data in block 388 using FEC information that is encoded across the received packets, fig 4d, col 12 lines 21-42), further comprising the step of evaluating the data from any combination of the first signal and subsequent algorithmically related signals (decode the source message from the received data in block 388 using FEC information that is encoded across the received packets, fig 4d, col 12 lines 21-42), and validating the integrity of the data (col 12 lines 32-42: after decoding the data using FEC, checking the destination of message if local or need to be relayed), wherein the retransmission of the first signal or the algorithmically related first signal further is prepared (from fig 4D step 394, if the message need to be relayed, than in fig 4e, the relay node encodes the message in step 402-410 and the packets are transmitted in step 412). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with forward error correction coding in ad-hoc relay network as taught by Stevens for the benefit of improving overall network throughput by reducing the number of retransmissions required and reduced latency as taught by Stevens in col 4 lines 60-63.

 Regarding claim 6, Khalife in view of McGibney fail to teach, but Stevens teaches wherein the combination of the received first signal or algorithmically related first signal can at least one of increase a number of decoding algorithms that can recover the data (col 11 lines 13-45 describe the encoding of the block source data into separate packets with unique encoded sequence number; col 12 lines 21-34 describes the reception of the encoded packets, which determines if sufficient number of packets are received for the source data block and once received, decodes the source message from received data using FEC information encoded across the received packets; thus, the combination of signal sent by source for one source data block increased number of decoding algorithms). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with forward error correction coding in ad-hoc relay network as taught by Stevens for the benefit of improving overall network throughput by reducing the number of retransmissions required and reduced latency as taught by Stevens in col 4 lines 60-63.

 Regarding claim 8, Khalife in view of McGibney fail to teach, but Stevens teaches wherein the feedback protocol further comprises an automatic repeat request (ARQ) protocol (fig 4c and description col 11 lines 45-col 12 line 2 describes the acknowledgement response and based on retransmission timeout, encoding the missing packets and retransmitting, which describes the ARQ feedback protocol; further col 13 line 53-56 describe the invention being used with ARQ protocol for . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with forward error correction coding in ad-hoc relay network as taught by Stevens for the benefit of improving overall network throughput by reducing the number of retransmissions required and reduced latency as taught by Stevens in col 4 lines 60-63.


Claims 9-10 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Khalife et al. (US 2016/0366634) in view of McGibney (US 6594273) in further view of Bachrach (US 20110038356) 

 Regarding claim 9, Khalife in view of McGibney teaches the limitations of the parent claim. 

Khalife in view of McGibney fail to teach, but Bachrach teaches wherein the telecommunication network further configured to at least one of increase a number of subslots in a slot depending on one or more data signals sent from one or more nodes or decrease the number of subslots in the slot depending on one or more data signals sent from the one or more nodes (Para 73: when the user changes the resolution setting, sub-slot manager 510 dynamically increases the number of sub-slots for the allotment to accommodate the additional needs of the multimedia application; associated with the change in sub-slot allotment, . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with changing the number of sub-slot allocation based on data throughput requirement as taught by Bachrach for the benefit of improving interference mitigation in the network as taught by Bachrach in para 52.

 Regarding claim 10, Khalife in view of McGibney fail to teach, but Bachrach teaches wherein the telecommunication network further comprises a slot dedicated to at least one of vetoing a change in the number of subslots or request an increase in the number of subslots (Para 71: after each beacon period apparatus 500 may inform the coordinator as to which sub-slots that apparatus 500 sensed data and/or noise on the communications channel. The coordinator may track such interference data for each receiver over a number of beacon periods and develop interference signatures for each receiver; thus the time period after beacon period is considered dedicated to inform sub-slot usage or allocation by the apparatus 500 to the coordinator, which could be same or changed as per para 73). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with changing the number of .

Claim 11 as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Khalife et al. (US 2016/0366634) in view of McGibney (US 6594273) in further view of Stevens (US 7924761) and Dohler et al. (US 2011/0019608)  

 Regarding claim 11, Khalife in view of McGibney teaches the limitations of the parent claim. 

Khalife further teaches requiring each node to report a unique identification when they are the initiating node (fig 3, para 74-75: in step 110, each node transmits in the signaling slot s1, a signaling message; para 61: signaling information in slot s1 include identifier of the transmitting node).
     
Khalife in view of McGibney fail to teach, but Stevens teaches requiring all nodes to report what nodes they hear a primary transmission of at least one of the first signal or the algorithmically related first signal from within an indication of margin (col 12, lines 40-65: if the data received needs to be relayed, the relay node sets encoded sequence number, and encodes data into packets similar to how the source did, except the source node ID and source block number remain set to what source node originally set to them; thus, the relay node reports what node . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with forward error correction coding in ad-hoc relay network as taught by Stevens for the benefit of improving overall network throughput by reducing the number of retransmissions required and reduced latency as taught by Stevens in col 4 lines 60-63. 

Khalife in view of McGibney and Stevens fail to teach, but Dohler teaches reducing a power of a node if all neighboring nodes report a sufficient link margin to allow a reduction in power (para 92: the power of the mobile terminals can be controlled, for example, by the CC in the range 0 dBW to 10 dBW at a power of 10 mW or less, depending on the relay distance; para 102: power control is applied to the relaying links so as to reduce mutual interference in between the relaying links (for example the entire signal can be multiplied by a power control factor that can be controlled by the CC); 
evaluating variability of at least one of connectivity or topology of the telecommunication network through adjusting at least one of data rate, power or modulation (fig 21, para 274: direct communication is power controlled in the sense that the transmission should not interfere with another group of VAA, a preferable solution is to fix the relaying output power such that the transmission ; and 
managing global power through a slot dedicated to power management (para 92: the power of the mobile terminals can be controlled, for example, by the CC in the range 0 dBW to 10 dBW at a power of 10 mW or less, depending on the relay distance; para 158: for a mobile terminal to be used as central controller for ad-hoc VAA, the algorithms have to be able to control synchronization and power control; Para 274: the direct communication is power controlled in the sense that the transmission should not interfere with another group of VAA, a preferable solution is to fix the relaying output power). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife, McGibney and Stevens with using frequency orthogonality in TDMA for retransmission as taught by Dohler for the benefit of increasing the capacity of an electronic data communication system as taught by Dohler in para 18.

Claims 12-14 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Khalife et al. (US 2016/0366634) in view of McGibney (US 6594273) in further view of Dohler et al. (US 2011/0019608) 

 Regarding claim 12, Khalife in view of McGibney teaches the limitations of the parent claim. 

 wherein the node that retransmits the first signal or the algorithmically related first signal is configured to retransmit the first signal or the algorithmically related first signal in a subslot subsequent to the first subslot on a different frequency (Para 42-43: the data stream for u users is sent through burst within u dedicated time slots at the same frequency band f1, each of the u users receives all u data bursts and each user i retransmits the other users' ji received bursts at the appropriate time-slot for each user j at another frequency f2 and at its own time slot, each user i receives the u-1 retransmitted bursts at frequency f2; the system is a TDMA base system and orthogonality is achieved through frequency and appropriate time slot scheduling; here, the first transmission are at f1 and retransmission by other devices are at f2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission from relays in ad-hoc network as taught by Khalife and McGibney with using frequency orthogonality in TDMA for retransmission as taught by Dohler for the benefit of increasing the capacity of an electronic data communication system as taught by Dohler in para 18.

 Regarding claim 13, Khalife in view of McGibney fail to teach, but Dohler teaches wherein the initiating node is further configured to transmit a second signal or a algorithmically related second signal in a subslot subsequent to the first subslot on a different frequency than the retransmitted first signal or the algorithmically related first signal (fig 29 and para 399 describes information 

 Regarding claim 14, Khalife in view of McGibney fail to teach, but Dohler teaches wherein at least one node not within range of the initiating node is configured to transmit at least one of a second signal or an algorithmically related second signal in at least one of a first subslot or a second subslot subsequent to a first subslot on a different frequency than the transmitted first signal or algorithmically related first signal (fig 21 and para 150 describe the base station transmitting to mobile stations M0-M7 at frequency f1 in downlink and the mobile station M0-M7 transmitting uplink signal in f2 and mobile terminals M0-M1 relaying data to one another at appropriate time slot on frequency f3; as shown in fig 21, the M0 and M4 are not in the range of each other, and the UL signal transmitted by M0 at f2 is at different frequency than the retransmitted signal sent by M4 at f3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine simultaneous retransmission 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/24/2022